Petitioners allege that they are restrained of their liberty and are unlawfully imprisoned and restrained in the county jail of Oklahoma county by the sheriff of said county, under an unlawful and void *Page 125 
commitment issued by Carl Traub, a justice of the peace of said county; that petitioners have been confined in the county jail of Oklahoma county since the 10th day of July, 1931, and have long since served the necessary time to cancel their fines and costs under the law.
Order to show cause was duly served upon the sheriff and the county attorney of Oklahoma county.
No response having been made to the verified application of petitioners, the allegations thereof are taken to be true and the writ allowed.
DAVENPORT, P. J., and EDWARDS, J., concur.